PER CURIAM:
Brenda D. Lewis, M.A.S., J.D., and William L. Flowers, Jr., appeal the district court’s order granting Microsoft Corporation’s motions for summary judgment and to dismiss, and denying relief in their civil action in which they alleged various claims concerning trademark infringement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lewis v. Microsoft Corp., 410 F.Supp.2d 432 (E.D.N.C.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.